                                   UNITED STATES DISTRICT COURT                         Scheduled: 1:30 PM
                                                                                        Started: 1:50 PM
                                  FOR THE DISTRICT OF PUERTO RICO                       Ended: 2:35 PM
MINUTES OF PROCEEDINGS

HONORABLE AIDA M. DELGADO-COLON, U.S. DISTRICT JUDGE

COURTROOM DEPUTY: Sarah V. Ramón                           DATE: August 8, 2019

COURT REPORTER: Amy Walker                                 CASE: CR. 18-0413 (ADC)

                                                           ATTORNEYS:


UNITED STATES OF AMERICA                            AUSA Kelly Zenon-Matos
                                                    AUSA Vanessa Bonhomme

             VS.

1 Tomas Junior Sanchez-Gonzalez                     Ricardo Izurieta-Ortega (excused)
                                                    Wilfredo Díaz-Narvaez

2 Johanny M. Feliciano-Gonzalez                     Francisco M. Dolz-Sanchez (excused)
                                                    Ruben Cerezo-Hernandez
3 Tomas Niochard Sanchez-Feliciano                  José L. Novas-Debien,

4 Felix A. Perrocier-Garcia                         Edwin Prado-Galarza

5 Daniel Salaman-Rodriguez                          Rafael Castro

6 Rosali Maldonado-Barreto                          Olga Shepard, substituted by Luz Ríos

7 Walkiria Grullon-Rodriguez                        Thomas R. Lincoln-San-Juan

8 Dianna Gonzalez-Agosto                            Claudia M. Izurieta, not present

9 Hector William Rabsatt

10 Edgardo R. Garcia-Santos                         Ignacio Fernandez, substituted by Juan Matos

12 Anibal Rosado-Sanchez                            Raúl Mariani (substituted by Miguel Oppenheimer)

13 Bryan S. Hernandez-Valcarcel                     Mariangela Tirado

14 Maria C. Carmona-Lozada                          Ramon L. Garay

15 Gabriel Figueroa-Pagan                           Ramon M Gonzalez-Santiago

16 Juan G. Rodriguez-Tosado                         Jason González

17 Steven A. Pagan-Rondon                           Carlos M. Sanchez-La-Costa

18 Orlando M. Torres-Bermudez                       Juan E. Alvarez-Cobián, present and excused

20 Jose R. Matos-Ortiz                              Lydia Lizarribar-Masini

21 Omar Quinones-Rivera                             Juan A. Albino-Gonzalez
22 Luis A. Oquendo-Maldonado               Luis A. Guzman

23 John M. Rentas-Rivera                   Jose Aguayo

24 Luis Daniel Soto

25 Ruben Rivera-Chevere                    Maribel Flores-Fonseca (not present)

26 Luis N. Santiago-Medina                 Juan Matos de Juan

28 Eduardo Lacodet-Leon                    Raymond Rivera-Esteves

29 Exel O. Santiago                        Miguel Oppenheimer

30 Edgardo Martinez-Encarnacion            Johnny Rivera-Gonzalez

32 Suhali Salaman                          Rafael Anglada-Lopez

33 Jennifer Santiago-Cabrera               Antonio Bauzá

34 Eliud Acosta-Rivera       `             Ismael Rodriguez-Izquierdo

35 Mario J. Caban-Leon                     Edgar Sánchez

36 Noris Gautier-Rios                      Antonio Bisbal

37 Domingo Castellanos-Pagan               Jose C. Romo-Matienzo

38 Kevin Roman-Bonilla                     Manuel L. Morales-Schmidt

39 Christian M. Santiago-Chittenden        Irma Valldejuli,

41 Bryan J. Rivera-Conde                   Javier A. Morales, substituted by José Romo

42 Emmanuel Perrocier-Vazquez              Raymond L. Sanchez-Maceira

43 Kenneth L. Carrasquillo-Marrero        Maricarmen Almodovar, substituted by Mariangela
                                          Tirado

44 Edgardo Castellano-Rivera               Ernesto Hernandez-Milan (excused)

45 Jean Paul Castellano-Rivera             Humberto Guzman-Rodriguez

46 Carlos J. Melendez-Fernandez            Kendys Pimentel, substituted by Marie Cortés

47 Carlos Melendez-Marrero                 David Ramos-Pagan

49 Jonathan Gonzalez-Agosto               Diego H. Alcala-Laboy

50 Julio C. Rosado-Lacen                  David J. Colon-Almenas

51 Hector A. Davila-Encarnacion           Joseph Boucher


                                      2
52 Jose L. Sierra-Lopez

53 Jaime J. Baez-Torres              Melanie Carrillo

55 George A. Touma-Abreu             Benito Rodríguez, substituted by Ruben Cerezo

57 Carmelo E. Rivera-Rivera          Guarionex Landrau (not present)

58 Joel Beltran-Rosario

59 Josue O. Encarnacion-Torres       Julie A. Soderlund

62 Edgardo R. Lebron-Diaz            Luz M. Rios-Rosario

63 Jean C. Rivera-Castro

64 Roberto C. Ayala-Cancel           Juan Carlos Deliz

66 Omar Martinez-Encarnacion         Ian C. Garcia

67 Luis O. Santiago-González         Artemio Rivera

68 Carlos J. Caneda-Osorio           Robert Millán

69 Jose Z. Ortiz-Pabon               Yassmin González-Velez

70 Angel D. Pimentel-Serrano         Lillian N. Miranda-Rodriguez (not present)

71 Carlos Valladares-Pagan           Giovanni Canino

72 Francisco Rosado-Besares          Marta T. Rey-Cacho

73 Antonio Rodriguez-Aguilar         Jose A. Suárez-Santa

74 Alexander Falcon-Gonzalez         Saul Roman-Santiago

75 Edwin Rodriguez-Torres            Juan Masini, substituted by Antonio Bisbal

77 Jose A. Arzola-Sanchez            Juan Nieves-Cassas

78 Jaime Rivera-Rosario              Emilio Morris-Rosa

79 Alex T. Gonzalez-Alcocer          Rosa Ivette Bonini-Laracuente

80 Leroy F. Perez-Rivera

81 Juan N. Pagan-Encarnacion         Thomas Trebilcock-Horan

82 Yadiel A. Rosario-Fontanez        Hector J. Dauhajre

83 Rene R. Latony-Rosado             Jose Gaztambide, substituted by Johnny Rivera

84 Wendy Lee Torres                  Miguel A. Rodriguez-Robles


                                 3
85 Jose E. Reyes-Allende                               Jose G. Perez-Ortiz

87 Felix L. Figueroa-Resto

88 FNU LNU aka: Chapu

90 Christian Rodriguez-Santos                          Ovidio E. Zayas-Perez

91 Yadiel A. Malave-Lopez                              Wilfredo Rios-Mendez

92 Sylkia Fernandez-Mitchell                           Marie L. Cortes-Cortes

93 Tomas Gonzalez-Lopez                                Miriam R. Ramos-Grateroles

94 Fernando Santiago-Chittenden                        Luis A. Rodríguez-Muñoz

95 Zeuleimary Ramos-Santiago                           Fernando Omar Zambrana-Aviles (excused)

96 Dereshley Fuertes-Feliciano                         Ruben Cerezo-Hernandez

97 FNU LNU aka: Yaniel


CASE CALLED FOR A FIFTH STATUS CONFERENCE:

Government informed the following:

      Plea negotiations remain ongoing.
      Encourages defense, if deemed necessary, to prepare mitigation packages for the
       Government’s consideration to further enable plea negotiations.
      Motion to withdraw was filed by attorney Izurieta, who currently co-represents defendant Tomas
       Junior Sánchez. Therefore, requested the same be granted due to the conflict of interest of said
       counsel.
      Specific discovery requested by defense counsel José Romo, on behalf of his client Domingo
       Castellanos (37) was provided. Parties remain in plea negotiations, despite the filing of the
       dispositive motion. Should the Court schedule an evidentiary hearing, the Government will
       present 3-4 witnesses.
      As to defendant Félix L. Figueroa-Resto (87), initial was held earlier today. Therefore, only
       defendants 9, 24, 52, 58, 63, 80, 88, 97 remain fugitive.

In general defense attorneys informed they remain in ongoing plea negotiations, those with specific
concerns or with specific discovery requests informed the following:




                                                   4
       Attorney Díaz-Narvaez, informed that a plea counter-offer was discussed earlier this morning
        with Government’s counsel. 1
       Attorney Oppenheimer informed, on behalf of attorney Mariani, that plea negotiations remain
        ongoing, and by next week will be submitting a mitigation package for the Government’s
        consideration.
       Attorneys for defendants currently housed in Bayamón 705 requested that in order to afford
        review of discovery that defendants be transferred to MDC for at least 3 months.
       Attorney Lincoln informed he is close to reaching a plea agreement for his client, requested to
        review the Pretrial Services Report.
       Attorney Lizarribar informed that defendant is also charged in CR. 18-0476-02 (ADC). Therefore,
        she is actively engaged in plea negotiations to dispose of both cases.
       Attorney Anglada informed that a plea agreement was reached as to his client, Suhail Salaman.
       Attorney Sánchez informed that individualized discovery was provided. Needs to meet with
        defendant to review the same. 2
       Attorney Bisbal informed he is in plea negotiations and will submit a mitigation package.
       Attorney Colón-Almenas, requested 2 weeks to continue in plea negotiations. Needs to meet
        with the US Probation Officer to assess defendant’s criminal history category to conclude plea
        negotiations and file motion for change of plea. 3
       Attorney González-Vélez informed she will submit a mitigation package to the Government.
       Attorney Rey clarified that her client’s true name is Francisco Rosado-Gonzalez. 4
       Sidebar Conference held with attorney Saúl Román and Government’s counsel. Ex-Parte
        Motions filed were Granted. Counsel informed plea negotiations are ongoing.
       Attorney Miriam Ramos informed she filed Motion for Bill of Particulars and Government’s
        response was filed as well. ECF Nos. 950 and 1002. Clarified that her client rejected the plea
        offer. 5


1
 Government will respond within a week.
2
 Government will verify it DEA 6‐Reports are available to disclose the same to counsel.
3. Government informed defendant has an extensive criminal history.
4. Court noted it so appears as defendant a/k/a in the indictment.
5. Government proffered there was no seizure and a proffer as to the testimonial evidence of 4 Government witnesses was provided
to the defense.




                                                               5
After hearing the parties, the Court set the following hearing and deadlines:
      Plea Counter-Offers Deadline due by August 16, 2019.
      Government’s revised plea offer due by August 23, 2019.
      All responses due by August 31, 2019.
      Plea Cut-Off Deadline due by September 13, 2019.
      US Marshals are ordered to make defendants Omar Quiñones-Rivera (21), Luis A. Oquendo-
       Maldonado (22), Luis O. Santiago-González (67), Jaime Rivera-Rosario (78).
      US Marshals are ordered to transfer defendants Daniel Salaman (5), Bryan S.
       Hernández(13) and Carlos J. Caneda-Osorio (68), currently housed at Bayamon 705 to
       MDC-Guaynabo for a period of 3 months to afford review of discovery.
      The Pretrial Services Report of Walkiria Grullón-Rodríguez (7), shall be made available to
       attorney Thomas Lincoln for review.
      Attorney Colon is to contact the US Probation Office and make an appointment for a criminal
       history assessment of his client Julio C. Rosado (50).
      Motion to withdraw, filed at ECF No. 1057 is Granted. Attorney Ricardo Izurieta is withdrawn
       from any further representation of defendant Tomas Junior Sanchez-Gonzalez. Defendant
       shall remain represented by attorney Wilfredo Diaz-Narvaez.
      A detailed scheduling order shall follow.


                                                       S/Sarah V. Ramón
                                                       Courtroom Deputy Clerk




                                                   6
